Electronically Filed
                                                               Supreme Court
                                                               SCWC-30511
                                                               12-APR-2012
                                                               09:51 AM




                              NO. SCWC-30511


            IN THE SUPREME COURT OF THE STATE OF HAWAI#I




             TAD MASON, Petitioner/Petitioner-Appellant,


                                     vs.


         STATE OF HAWAI#I, Respondent/Respondent-Appellee.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30511; S.P.P. NO. 99-06)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI1
            (By: Recktenwald, C.J., Nakayama, Acoba,
           and McKenna, JJ., and Circuit Judge Wilson,
                  in place of Duffy, J., recused)

            The Application for Writ of Certiorari filed on March


      1
        Petitioner filed an application for writ of certiorari through his
court-appointed counsel on March 5, 2012, 90 days after the judgment of the
ICA was entered. The same day, Petitioner mailed a letter to this court
explaining that his counsel had withdrawn and submitted a second application
for writ of certiorari. Petitioner’s second application was electronically
filed on March 16, 2012. Without deciding the appropriateness of the second
filing, this court considered both submissions.
5, 2012 by Petitioner/Petitioner-Appellant Tad Mason is hereby

rejected.

            DATED:   Honolulu, Hawai#i, April 12, 2012.


Brian J. De Lima,                       /s/ Mark E. Recktenwald
William Heflin,
(Crudele & De Lima)                     /s/ Paula A. Nakayama
for petitioner/petitioner-
appellant on the application,           /s/ Simeon R. Acoba, Jr.
filed on March 5, 2012.
                                        /s/ Sabrina S. McKenna
Tad Mason, pro se,
for petitioner/petitioner-              /s/ Michael D. Wilson
appellant on the application,
filed on March 15, 2012.

Jack N. Matsukawa,
Deputy Prosecuting Attorney,
for respondent/respondent-
appellee on the response.




                                   2